Name: Commission Regulation (EEC) No 2133/86 of 8 July 1986 amending for the 11th time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  agricultural policy
 Date Published: nan

 9 . 7 . 86 Official Journal of the European Communities No L 187/21 COMMISSION REGULATION (EEC) No 2133/86 of 8 July 1986 amending for the 11th time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 Regulation (EEC) No 1371 /84 is hereby amended as follows :Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 5c (7) thereof, Whereas Commission Regulation (EEC) No 1371 /84 (3), as last amended by Regulation (EEC) No 3005/85 (4), laid down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 ; 1 . The following Article 3a is inserted : 'Article 3a The second indent of Article 4 ( 1 ) (a) of Regulation (EEC) No 857/84 shall apply to producers with a reference quantity of 250 000 kilograms or more . The definitive discontinuation of milk production must relate to at least 50 % of the reference quantity of the producer.' 2 . In Article 12 (4) and (5) the words '60 days' are replaced in each case by the words 'three months'. 3 . Article 16 is amended as follows :  Paragraph 1 (b) is replaced by the following : '(b) to deal with and check cases where milk production is totally or partially discontinued under Article 4 ( 1 ) (a) of Regulation (EEC) No 857/84, should the provisions thereof be applied ;'  In paragraph 2 the following sentence is added : 'Any changes to these measures, including those relating to the partial abandonment of milk production , shall be notified to the Commission within the month following their adoption.' Whereas the second indent of Article 4 ( 1 ) (a) of Council Regulation (EEC) No 857/84 (*), as last amended by Regu ­ lation (EEC) No 191 1 /86 ( ®), authorizes Member States to grant compensation to producers who have an available reference quantity of a certain size and who undertake to discontinue producing at least half of that quantity ; whereas the minimum level of the reference quantity necessary to qualifiy for the compensation of partial cessation of activity should be fixed at 250 000 kilograms ; Whereas Article 12 (4) of Regulation (EEC) No 1371 /84 provides that purchasers and producer groups must pay the amount of any levy due to the competent agency, within 60 days following the end of each 12-month period ; whereas experience has shown that compliance with this time limit gives rise to difficulties ; whereas the said period should therefore be extended to three months ; Article 2Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 148, 28 . 6 . 1968, p. 13 . (2) OJ No L 119, 8 . 5 . 1986, p. 19 . 0 OJ No L 132, 18 . 5 . 1984, p. 11 . 0 OJ No L 288, 30 . 10 . 1985, p. 10 . 0 OJ No L 90, 1 . 4 . 1984, p. 13 . (6) OJ No L 165, 21 . 6 . 1984, p. 6 . It shall apply with effect from 1 April 1986. No L 187/22 Official Journal of the European Communities 9 . 7 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 July 1986 For the Commission Frans ANDRIESSEN Vice-President